THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    August 12, 2021



In the Court of Appeals of Georgia
 A21A0773. CANTRELL v. THE STATE.

      BROWN, Judge.

      Following a jury trial, Billy Joe Cantrell was convicted of three counts of child

molestation and one count of sexual battery against a child under the age of sixteen

for acts committed against his girlfriend’s daughter, beginning when she was nine

years old. Cantrell appeals from his convictions and the denial of his amended motion

for new trial, contending that the evidence was insufficient to support his convictions,

and that the trial court erred in (1) prohibiting trial counsel from asking the State’s

expert a hypothetical question; (2) including indeterminable banishment as part of his

sentence; and (3) failing to merge the sexual battery count into one of the child

molestation counts. We affirm.
      “Following a criminal conviction, the defendant is no longer presumed

innocent, and we view the evidence in the light most favorable to sustain the verdict.”

(Citation and punctuation omitted.) Robinson v. State, 342 Ga. App. 624, 625 (805

SE2d 103) (2017). So viewed, the evidence showed that when the victim was nine

years old, Cantrell came into her bedroom, unzipped her pants, touched her between

her legs, and masturbated in front of her. The victim kept pushing Cantrell’s hand

away, told him she would tell if he did not go away, and threatened him with scissors.

Several years later, and on at least one occasion, Cantrell put the victim on his back

and touched her thighs “in between [her] legs . . . [o]n the inside . . . [u]p toward the

top.” The victim waited several years to disclose the molestations because she was

terrified and embarrassed, and Cantrell made her mom happy. She also testified that

Cantrell told her not to say anything because “he would end up in prison for 20 years

like [the victim’s] grandfather.”1 At trial, Cantrell testified in his own defense, and

denied ever touching the victim inappropriately. According to Cantrell, the victim

jumped on his back all the time and thought it was funny, and he told her “to quit.”



      1
         The victim was interviewed twice by a forensic interviewer from the
Appalachian Children’s Center, a child advocacy center. Both interviews were played
for the jury.

                                           2
      1. Cantrell contends the evidence was insufficient to support his convictions

based on inconsistencies in the victim’s story and testimony. For example, the victim

claimed the first incident occurred when she nine and living in Morganton, a town she

did not live in until she was ten, and she also told the forensic interviewer that it was

dark during the first incident and she could not see, but testified at trial that the door

was open and she could see.

      It is well settled that it is the function of the jury, not this Court, to judge
      the credibility of witnesses, resolve conflicts in the testimony, weigh the
      evidence, and draw reasonable inferences from the evidence. In so
      doing, a jury is authorized to believe or disbelieve all or any part of the
      testimony of the witnesses. Ultimately, as long as there is some
      competent evidence, even though contradicted, to support each fact
      necessary to make out the State’s case, the jury’s verdict will be upheld.


(Citation and punctuation omitted.) Whorton v. State, 318 Ga. App. 885, 888 (1) (b)

(735 SE2d 7) (2012). Here, the victim’s testimony alone was legally sufficient to

support Cantrell’s convictions. See id. at 889 (1) (b); Stillwell v. State, 294 Ga. App.

805, 806 (1) (670 SE2d 452) (2008). See also OCGA § 24-14-8. Moreover,

“[c]onflicts between the victim’s testimony at trial and the victim’s out-of-court

statements were for the jury to resolve,” Newton v. State, 296 Ga. App. 332, 335 (1)

(a) (674 SE2d 379) (2009), and the jury, alone, was authorized to judge the credibility

                                             3
of the victim’s testimony. Whorton, 318 Ga. App. at 889 (1) (b). See also Stillwell,

294 Ga. App. at 806 (1); Little v. State, 262 Ga. App. 377, 378 (a) (585 SE2d 677)

(2003) (differences between victim’s earlier statement to police and his trial

testimony “simply present[ed] a credibility determination for the trier of fact”).

Accordingly, this argument lacks merit.

      Cantrell also argues that the evidence was insufficient to support his

convictions under Counts 22 and 26 of the indictment because there was no evidence

of his intent to arouse or satisfy his sexual desire by his acts described in those

counts, “both [of which] occurred during piggyback rides.” Count 22 charged

Cantrell with molesting the victim when she was nine years old “with the intent to

arouse and satisfy the sexual desires of the accused by placing his hand into contact

with [the victim’s] clothing and unbuttoning her pants.” Count 26 charged Cantrell

with molesting the victim when she was somewhere between 12 and 14 years old, “by

placing his hand into contact with and rubbing [the victim’s] upper thigh area of her

leg” with the intent to arouse and satisfy his sexual desires.




                                          4
      Contrary to Cantrell’s contention, Count 22 has nothing to do with an alleged

piggyback ride; Count 22 concerns the masturbation incident.2 But, to the extent

Cantrell contends the evidence was insufficient on the ground that there was no

evidence of his intent to arouse or satisfy his sexual desire by the acts alleged in

Count 22, we find no merit. “A person commits the offense of child molestation when

such person . . . [d]oes any immoral or indecent act to or in the presence of or with

any child under the age of 16 years with the intent to arouse or satisfy the sexual

desires of either the child or the person[.]” OCGA § 16-6-4 (a) (1). The defendant’s

intent at the time in question is “peculiarly a question for determination by the jury.”

(Citation and punctuation omitted.) Jordan v. State, 317 Ga. App. 160, 164 (1) (b)

(730 SE2d 723) (2012). Evidence that Cantrell unbuttoned the victim’s pants while

masturbating in front of her was sufficient for the jury to infer that Cantrell intended

to arouse and satisfy his sexual desires. See Bynum v. State, 300 Ga. App. 163, 165

(1) (684 SE2d 330) (2009) (defendant’s acts of placing his penis on his 15-year-old


      2
        It appears Cantrell is referring to Count 28 (sexual battery against a child
under the age of sixteen years), but that crime does not require proof of the intent to
arouse or satisfy the defendant’s sexual desire. See OCGA § 16-6-22.1 (b) (“[a]
person commits the offense of sexual battery when he or she intentionally makes
physical contact with the intimate parts of the body of another person without the
consent of that person”), (d).

                                           5
daughter’s rear end, rubbing her bare bottom, rubbing her bare breasts, and

masturbating in her presence sufficient to infer that he acted with the intent to arouse

or satisfy his sexual desires), disapproved on other grounds, Martin v. McLaughlin,

298 Ga. 44, 46, n.3 (779 SE2d 294) (2015).

      As to Count 26, Cantrell argues that because the act occurred while he was

giving the victim a piggyback ride, it proves only inadvertent contact during play and

no intent to arose or satisfy his sexual desires. The victim’s testimony that Cantrell

instigated all of the piggyback rides except for one and then touched the victim

between her legs, “toward the top,” however, was sufficient evidence for the jury to

infer that Cantrell acted with the intent to arouse or satisfy his sexual desires. See

Gonzalez v. State, ___ Ga. App. ___ (1) (a) (857 SE2d 88) (2021) (jury authorized to

infer that defendant’s act of touching victim on the buttocks was performed with the

intent to arouse his sexual desires). See also Wormley v. State, 255 Ga. App. 347, 348

(565 SE2d 530) (2002) (touching girls’ thighs, backs, and knees constituted child

molestation). The evidence was sufficient to support Cantrell’s convictions.

      2. Cantrell contends that the trial court erred in restricting his cross-

examination of the forensic interviewer. Cantrell sought to ask the forensic

interviewer a hypothetical question about whether the victim invented the allegations

                                           6
against him in order to avoid being returned to her mother’s care. The trial court

sustained the State’s objection to this question, ruling that defense counsel was asking

the witness to speculate and that he could argue his theory to the jury. We find no

error, but for a reason different than that relied upon by the trial court.

      “The permissible scope of cross-examination is committed to the sound

discretion of the trial court, and we review a limitation of the scope of

cross-examination only for abuse of discretion.” Nicely v. State, 291 Ga. 788, 796 (4)

(733 SE2d 715) (2012). “Georgia law forbids expert opinion testimony that implicitly

goes to the ultimate issue to be decided by the jury, when such issue is not beyond the

ken of the average juror.” (Citation and punctuation omitted.) Harris v. State, 283 Ga.

App. 374, 379 (3) (641 SE2d 619) (2007). Indeed, “[a]n expert may not testify as to

his opinion as to the existence [or not] of a fact unless the inference to be drawn from

facts in evidence is beyond the ken of the jurors—that is, unless the jurors, for want

of specialized knowledge, skill, or experience, are incapable of drawing—from facts

in evidence—such an inference for themselves.” (Citation and punctuation omitted.)

Duncan v. State, 232 Ga. App. 157, 161 (3) (500 SE2d 603) (1998). See also OCGA

§ 24-7-704; Robinson v. State, 309 Ga. 729, 734 (3) (848 SE2d 441) (2020). Compare

DiPietro v. State, 356 Ga. App. 539, 545 (2) (a) (848 SE2d 153) (2020). “Where (a)

                                           7
the path from evidence to conclusion is not shrouded in the mystery of professional

skill or knowledge, and (b) the conclusion determines the ultimate issues of fact in

a case, the jury must make the journey from evidence to conclusion without the aid

of expert testimony.” (Citation and punctuation omitted.) Harris, 283 Ga. App. at 379

(3). See also Lopez v. State, 326 Ga. App. 770, 775-776 (4) (757 SE2d 436) (2014).

      In Duncan, this Court affirmed the trial court’s refusal to allow the defendant

to elicit from his expert witness an opinion as to whether or not the victims’

allegations were the result of projection or pay back, finding that expert opinion

testimony was not required to assist the jury in determining whether or not the victims

in the case were truthful in their reports of abuse. 232 Ga. App. at 161 (3). We noted,

however, that the defendant was not precluded from questioning his expert witness

regarding the principles of: (a) whether children make false allegations about sexual

abuse and (b) the possible reasons for this behavior. Id. at 160 (3).

      In Harris, the defendant alleged that the trial court erred in admitting testimony

from a clinical psychologist opining that it is a common misconception that people

will make up rape allegations for purposes of revenge. 283 Ga. App. at 378-379 (3).

While this Court ultimately found admission of the testimony harmless, we concluded

that it should not have been allowed because it “implicitly went to the ultimate issue

                                          8
to be decided by the jury, namely, whether the victim had fabricated the rape

allegation against [the defendant].” Id. at 379 (3).

      In this case, defense counsel began his cross-examination on this issue by

asking the forensic interviewer to discuss “what is an alternative hypothesis.” When

counsel asked “[i]n this particular case, could a possible alternative explanation be

that [the victim] would say this happened because she wants to make sure she doesn’t

go back home to mom or be around [Cantrell],” the State objected. As in Duncan and

Harris, this question implicitly went to the ultimate issue to be decided by the jury,

namely, whether the victim had fabricated the molestation allegations against Cantrell

because she did not want to return to an unstable and volatile home life. See also

Jennette v. State, 197 Ga. App. 580, 581-583 (3) (398 SE2d 734) (1990) (expert

testimony defendant sought to introduce on the “lying child syndrome” went to

credibility and believability of the victims and was, therefore, properly ruled

inadmissible). We note that the jury heard ample testimony from the victim and her

aunt, as well as an investigator with the district attorney’s office, about the victim’s

unstable and volatile home life, and could determine — without expert opinion —

whether the victim had fabricated the events. Accordingly, the trial court did not



                                           9
abuse its discretion in limiting defense counsel’s cross-examination of the forensic

interviewer.

      3. Cantrell contends that the trial court erred in including an “indeterminable

banishment” as part of his sentence. As part of the special conditions of probation,

the trial court banished Cantrell from Fannin County, where the victim resides, but

also imposed the following special condition: “The Defendant may not be present in

any County contiguous to where the victim currently resides.” A separate section of

Cantrell’s sentence/final disposition sheet further provided as follows:

      DEFENDANT          WILL     COMPLY        WITH      ALL     GENERAL
      CONDITIONS OF PROBATION, SPECIAL CONDITIONS OF
      PROBATION, SPECIAL SEX OFFENDER CONDITIONS AS
      ATTACHED, AND SPECIAL CONDITIONS AS FOLLOWS:
      DEFENDANT WILL HAVE NO CONTACT WITH THE VICTIM . .
      ., DEFENDANT WILL BE BANISHED FROM FANNIN COUNTY,
      ANY COUNTY CONTIGUOUS TO THE VICTIM’S CURRENT
      RESIDENCE, AND ALL FUTURE RESIDENCE PROVIDED BY THE
      VICTIM TO THE DEPARTMENT OF COMMUNITY SUPERVISION
      WHILE THE DEFENDANT IS ON PROBATION[.]


Cantrell contends this condition is not “rationally related to the purpose of the

sentencing objective” because it is a “moving target” susceptible to accidental

violation.

                                         10
      “A trial court has broad discretion in fashioning reasonable probation

conditions, including banishment of a defendant from certain counties within the

State.” Adams v. State, 298 Ga. App. 518, 518-519 (2) (680 SE2d 429) (2009).

However, “banishment conditions are not unlimited: such conditions must not be

unreasonable or otherwise fail to bear a logical relationship to the rehabilitative

scheme of the sentence pronounced[.]” (Citation and punctuation omitted.) Shook v.

State, 300 Ga. App. 59, 60-61 (3) (684 SE2d 129) (2009). The defendant bears the

burden of demonstrating that his banishment condition is unreasonable. See id. at 61

(3). In this case, Cantrell has failed to meet his burden.

      As this Court has held, “[a] condition of probation which precludes contact

between the perpetrator of a sexual crime and his victim bears a reasonable relation

to future criminality especially where a family relationship provided the opportunity

for the past criminal conduct.” Tuttle v. State, 215 Ga. App. 396, 397 (2) (450 SE2d

863) (1994). Moreover, a rehabilitative scheme that is designed to promote the

victim’s protection is not unreasonable. See Terry v. Hamrick, 284 Ga. 24, 27 (3)

(663 SE2d 256) (2008). In Terry, the defendant challenged as unreasonable the

probation condition that banished him from every county in the State except Toombs

County. Id. at 25 (2). The Supreme Court of Georgia rejected the challenge, finding

                                          11
that curtailing the defendant’s movements and allowing the victim to move freely

about most of the State without fear of the defendant was an appropriate condition,

and was neither unreasonable nor “otherwise fail[ed] to bear a logical relationship to

the rehabilitative scheme of the sentence pronounced.” (Citation and punctuation

omitted.) Id. at 27-28 (3). The condition at issue here is fundamentally similar to and

less restrictive than the one at issue in Terry, and not an unreasonable one under the

circumstances. Accordingly, the trial court did not err in including the condition as

part of Cantrell’s sentence. See also Mallory v. State, 335 Ga. App. 852, 854 (783

SE2d 370) (2016) (defendant failed to meet burden of proving that condition of

probation banishing him from two counties was unreasonable). Compare Chaney v.

State, 355 Ga. App. 737, 741 (c) (845 SE2d 704) (2020) (vacating trial court’s overly

broad special condition of probation prohibiting defendant from having contact with

any child under the age of 18 years).

      4. Cantrell contends that the trial court erred in failing to merge Counts 26 and

28. We disagree.3




      3
        The State concedes in its brief that the two counts merge, but, as explained
infra, both Cantrell and the State are incorrect.

                                          12
      Count 26 of the indictment charged Cantrell with child molestation “by placing

his hand into contact with and rubbing [the victim’s] upper thigh area of her leg” with

the intent to arouse and satisfy his sexual desires, which act occurred sometime

“between the 1st day of October, 2013, and the 31st day of March, 2015.” Count 28

of the indictment charged Cantrell with the offense of sexual battery against a child

under the age of sixteen “when he intentionally made physical contact with the

‘intimate parts’ of the body of [the victim] . . . said physical contact being without the

consent of said child, by placing his hand into contact with and rubbing [the victim’s]

inner thigh” sometime “between the 1st day of October, 2013, and the 31st day of

March, 2015.” We rejected the same argument in Hogg v. State, 356 Ga. App. 11 (846

SE2d 183) (2020), concluding that the offense of (aggravated) sexual battery required

proof of a fact that the offense of child molestation did not: lack of consent. And, the

offense of child molestation required proof of a fact the offense of (aggravated)

sexual battery did not: the intent to arouse or satisfy the sexual desires of either the

child or the defendant. Id. at 15 (2) (a). That conclusion controls here. Accordingly,




                                           13
the trial court did not err in failing to merge Counts 26 and 28 for purposes of

sentencing.4

      Judgment affirmed. Doyle, P. J., and Reese, J., concur.




      4
         Cantrell contends that Hudson v. State, 309 Ga. App. 580 (711 SE2d 95)
(2011) controls here. In that case, we held that the defendant’s conviction for
aggravated sexual battery should have merged with his conviction for child
molestation for purposes of sentencing. Id. at 582 (2). But, Hudson, and Dickerson
v. State, 304 Ga. App. 762, 766-767 (3) (697 SE2d 874) (2010) and Gunn v. State,
300 Ga. App. 229, 230-231 (2) (684 SE2d 380) (2009), upon which Hudson relied,
were all decided before Watson v. State, 297 Ga. 718 (777 SE2d 677) (2015), wherein
the Supreme Court construed the sexual battery statute “to require actual proof of the
victim’s lack of consent, regardless of the victim’s age,” overruling prior cases which
held to the contrary. Id. at 720 (2). It also appears that Dickerson and Gunn both used
an inappropriate pre-Drinkard analysis.

                                          14